Title: To James Madison from Stephen Cathalan Jr., 13 May 1806 (Abstract)
From: Cathalan, Stephen Jr.
To: Madison, James


                    § From Stephen Cathalan Jr. 13 May 1806, Marseille. “I have the Honour of remiting you here inclosed the list [not found] of the American Seamen, discharged in this port of Marseilles, from American Vessels by Mutual consent, according to the third Section of the act Suplemeny. of the 28th. february 1803. in the year 1804 from whom I have retained one of the three months over & above wages,
                    
                        
                            amounting to
                            
                            
                             $37.5.
                        
                        
                            on which after deducting what I have paid for distressed Seamen as ⅌ State annexed thereto
                            
                            
                              10.
                        
                        
                            I have credited the united States treasury on the 31st. December
                            }
                            for
                             $27.5.
                        
                        
                             “I inclose you Such a list of the Seamen discharged in the year 1805. [not found] from whom I have retained one month over Wages, & having paid nothing, I have credited the united States Treasury on the 31st. December 1805 for
                            
                            
                              75.
                        
                        
                            Together
                            
                            $102.5
                        
                    
                    “Here inclosed you will find, the State of the American Vessels arrived in this port of Marseilles, from the 1st. July to and included the 31st. December 1805. 15 vessels in All, with the State of the American Vessels Sailed from this port in that Same period ten Vessels in All [not found].
                    “By the here inclosed Instrument abstract from the records of this chancery, ⟨I⟩ give you a detailed Account of the whole proceedings which have taken place relative to the Ship Betzey of Kennebunk John Chipman Master from the 8th. March last, day of her arrival in this port & included the 12 inst. She Sailed this morning for new-york or Boston;
                    “You will observe by its Contents that this Ship being not provided with a Register or a Certificate She was American property, in lieu of a Register, neither with an original Roll of Equipage from new-york from whence She Sailed bound for Europe; and Capn. Chipman having deposited on his arrival his Mediterranean pass, Sea letters, with a bill of Sale passed at St. Thomas, for his Said Ship, I thought it my duty to detain this Ship in behalf & on the Account of the united States, untill I should get proper informations from the American Consuls in London & Lisbon, where she had been previous to her arrival in this port, with the advices or opinion from the Minister plenopy. of the united States & Mr. I. Cox Barnet at Paris, with Mr. William Lee my Colleague at Bordeaux, whom I Consulted on that Subject.
                    “On the respective answers from these Gentlemen after having Consulted the laws of the united States with your instructions in your Circul⟨ar⟩ of the 9th. April 1803., I have determined to release this Ship from any further detention, but on capn. John Chipman binding himself towards the united States, for the Value of his Ship estimated three thousand Dollars, that She is to proceed direct from this port to Newyork or any other port within the united States, where on arrival he is to deliver to the Collector of the district & port, the instrument of the proceedings passed in this chancery about him and his Ship Signed by him & by me in original with his Said bound at foot whereof, with his mediterranean pass, Sea letter, bill of Sale &a. which I have endorsed ‘to proceed from this port direct for newyork or any other port within the united States.’
                    “I hope you will after due examination of the whole, approve my conduct in this

case, this being the first vessel which has appeared in this district with Such unregular papers.
                    “On the 3d. april I wrote by the Brig Lion Justus B. Lockwood master to the Collector of the district of Newyork David Gelster Esqre: Stating him the whole Case till that day requesting him to Send you a Copy of my letter to him.
                    “My opinion being that the American Consuls or Agents, must be very cautious about the regularity of the Ship’s papers, & it appears to me the Mediterranean pass & Sea letters, might be made with characteristick Marks as the Registers to prevent any forgery, or we might discovery their genuiness.
                    “I have duly received on the 5th. inst. your two Circulars of the 1st July 1805 thro’ fulwar Skipwith Esqre. arrived at Paris, with my new Commission as Commercial Agent of the united States in this port; but I have not received as yet the Copy of the laws passed at the last Session of Congress; it is not the only one which I have not received, and a Collection of all the laws relative to our duties, would be acceptable and Easier to be Consulted by ourselves, than intermixed, with So many other ones, when a part of them has not reached u⟨s.⟩
                    “I will very Soon answer more particularly to the Contents of your Said Circulars, to which I am Conforming myself.
                    “This health office has lately Softened the rigor of the quarantine on the Vessels from the United States, which is now reduced from 30 days whereof 15 to be performed at the Island of Pomego—to 20 days whereof 6 at Pomego & if their bill of health is accompanied with a certificate from the French Agent in the port the Vessel has cleared out, Stating, there was not any epidemical disorder, the quarantine is then reduced to 15 days & none at Pomego, to be performed in the inside of this harbor; the day the Capn’s arrival makes his declaration to this health office accounting for one, as well as the day has her free pratick at 7 o clock A. M.”
                